—In an action to recover damages for breach of a lease, the plaintiff appeals from an order of the Supreme Court, Nassau County (Bucaria, J.), dated October 5, 2000, which granted the defendant’s motion for summary judgment dismissing the complaint on the ground *410that the case was settled before the commencement of the action.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint, as the defendant established that the plaintiff had ratified the authority of its counsel to enter into the settlement by failing to object to its terms for approximately eight months from the date thereof (see, Hallock v State of New York, 64 NY2d 224; Suncoast Capital Corp. v Global Intellicom, 280 AD2d 281; Nash v Y & T Distribs., 207 AD2d 779; 1420 Concourse Corp. v Cruz, 175 AD2d 747; Slavin v Polyak, 99 AD2d 466; Continental Cas. Co. v Chrysler Constr. Co., 80 Misc 2d 552; Brumberg v Chunghai Chan, 25 Misc 2d 312). The plaintiff failed to raise a triable issue of fact in this regard.
The plaintiff’s contentions to the contrary are either unpreserved for appellate review or without merit. Goldstein, J. P., Friedmann, McGinity and Adams, JJ., concur.